Title: [Diary entry: 8 November 1770]
From: Washington, George
To: 

⟨Thur⟩sday 8th. We left our Incamp⟨ment⟩ as soon as we coud clearly dis⟨tingu⟩ish the rocks; and after pas⟨ ⟩ Bottom which neither ap⟨ ⟩ to be long, wide, nor very ⟨ ⟩ came to a Second Bottom noticd the 27th. Ulto. opposite to a Creek on the west side called by the Indian’s little hockhocking, but may easily be distinguishd by having a lar⟨ge⟩ Stone just at its Mouth (the upper side). This bottom is about 7 in length and appears to be very wide, and go⟨od⟩ and must be very valuable if it ⟨is⟩ not liable to be overflowd, some pa⟨rt⟩ of it appearing low. The lower part of this bottom (as was obser⟨ved⟩ the 27th. Ulto.) is opposite to a smal barren Island with only a few bu⟨shes⟩ on it—the upper part of it begin⟨ ⟩ at much such another place o⟨ ⟩ side (and part of a pretty long ⟨ ⟩ and at a drain or small run Th⟨at ⟩ comes out of the Hills. This is ⟨ ⟩ in a Mile or two of the Mouth ⟨ ⟩ Kanhawa, & the next Bottom ⟨ ⟩ except a little narrow slipe ⟨ ⟩ at the foot of the Hills below the ⟨ ⟩. At the Mouth of the Ka⟨nawha⟩ Captn. Crawford, one of the In⟨dians⟩ and myself, left the Canoe, in⟨ten⟩ding to meet it again at the ⟨ ⟩ of Muskingham about 13 M⟨iles⟩ above, but the Indian by ⟨ ⟩ brought us to the River ⟨ ⟩ Miles below it. In this excursion we passd over various kinds of Lands some tolerable good white Oak Ground level, & meadowey—some ⟨v⟩ery Hilly, & broken with Stone; and ⟨s⟩ome black Oak, thinly timberd but ⟨g⟩ood for Farming and others abt. ⟨ ⟩ Mile before we came to the River ⟨w⟩hich was at a place where there ⟨wa⟩s no

bottom) exceeding good, full ⟨ ⟩el enough, & well timberd with ⟨ ⟩ & black Oak; but in all the Gd. ⟨ ⟩ passd over today, & I suppose ⟨ ⟩ coud not have walkd less than ⟨ ⟩ Miles there was no Water. This ⟨ ⟩art of the Land where I thoug⟨ ⟩ Octr. 27) 50,000 Acres might ⟨ ⟩t; but it does not answer my ⟨expe⟩ctations. However, by falling ⟨ ⟩ the River too low, I apprehend ⟨ ⟩ the worst of it; as we were ⟨ ⟩ the Ridges that divide the Wa⟨ ⟩t Ohio from the Kanhawa; & ⟨ ⟩ up, towards the 3 Islands, has ⟨ ⟩ appearance. ⟨ ⟩st below the Mouth of Mus⟨ ⟩ Incampd.